Response to Amendment
1.	This office action is in response to the amendment of May 25, 2021.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
3.	Claims 8, 9, and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Masanori et al. (JP 2016-084975 in the IDS).
Masanori et al. discloses a heat exchanger comprising:  flat pipes 63 arranged such that flat surfaces of the flat pipes are opposed to one another; and fins 66, each including:  insertion parts (the openings in the fins in which the flat pipes are inserted) that extend in an insertion direction (the direction going into the drawing in which a flat pipe is inserted) that crosses a direction in which the flat pipes are disposed (from the left to the right of the insertion part) and a longitudinal direction of the flat pipes, wherein at least part of each of the flat pipes is inserted into a corresponding one of the insertion parts (see Fig. 8); cut-and-raised parts that are each cut and raised into a thickness direction between adjacent ones of the insertion parts (see Fig. 8 below); and a rib 92 disposed between one of the insertion parts and one of the cut-and-raised part, wherein the cut-and-raised parts are aligned in the insertion direction of the flat pipes (the plurality of cut-and-raised parts as shown in Fig. 7), and for each of the fins, the rib extends along the insertion direction of the flat pipes (because each rib has a depth or thickness that extends along the insertion direction of the flat pipes, see Fig. 7).  Regarding claim 9, for each of the fins, the rib is disposed on an insertion advancing side (on a side of the flat tube insertion opening) in a direction with respect to a contact part of one of the insertion parts (the contact part being the edge of the opening in which the flat tube is inserted) and the contact part contacts the flat pipe first when the flat pipes are inserted into the fin.


    PNG
    media_image1.png
    792
    782
    media_image1.png
    Greyscale

Regarding claim 10, each of the fins further includes another cut-and-raised part, the cut-and-raised parts are aligned in the insertion direction of the flat pipes (the direction going into the drawing in which the flat pipes are inserted as stated above), and for each of the fins, the rib extends along the insertion direction (because the rib has a thickness that extends into the fin) of the flat pipes between one of the insertion parts and the cut-and-raised parts.  The rib is disposed by raising a parts of the fins in the thickness direction as recited in claim 14 (see Fig. 8).
Allowable Subject Matter
4.	Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 15-20 are allowed because claim comprises the allowable subject matter of claim 12.
Response to Arguments

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  Call the examiner to schedule an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/DAVIS D HWU/Primary Examiner, Art Unit 3763